Appeal by defendant from (1) a judgment of the Supreme Court, Queens County (Chetta, J.), rendered February 20, 1981, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court (Brennan, J.), dated October 24, 1980, which dismissed his application for a writ of habeas corpus. The appeals bring up for review the denial of defendant’s omnibus motion, inter alia, to dismiss the indictment on speedy trial grounds (Dubin, J.). By order dated February 7, 1983, this *666court remitted the case to the Supreme Court, Queens County, to hear and report, with all convenient speed, on the issue of whether defendant had been denied his right to a speedy trial and in the interim held the appeals in abeyance (People v Jenkins, 92 AD2d 549). After Criminal Term (Lakritz, J.) filed its report, this court, by order dated September 4, 1984 (104 AD2d 563), again remitted the case to the Supreme Court, Queens County, to hear and report, with all convenient speed, on the issue of whether any part of the period from July 5, 1979 until the People effectively announced their readiness for trial should be excluded from the six-month period within which the People should have been ready for trial pursuant to CPL 30.30, and the appeals were held in abeyance in the interim. Criminal Term (Posner, J.) has filed its report.